DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2. This action is in response to the PTAB Decision Reversal issued 2/12/2021. Claims 1-27 are pending and are allowed.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 5/1/2019, 7/23/2019, and 3/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: Although the Examiner alleged that the prior art of record teaches the features with respect to claims 1-27 as outlined in the Advisory Action of 9/11/2018, none of the cited prior art teach or suggest, alone or in combination, an indication of whether an access protection scheme of the memory is alterable, wherein the controller is configured to prevent alteration to the indication stored in the register until the command is authenticated as being properly issued from an authorized sender. In particular, the PTAB found Applicant’s arguments filed 05/13/2019 persuasive (See Patent Board Decision, 02/17/2021, pp. 11).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491
                                                                                                                                                                                                        /ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491